Citation Nr: 1207375	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with depression and alcohol dependence in partial remission.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted. 

As previously stated, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, due to traumatic experiences during his Vietnam service.

Generally, in order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R.§ 3.304(f). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39, 843-39, 852 (effective July 13, 2010).  These revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)). 

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

The amended version of 38 C.F.R. § 3.304 (f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor. Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id. 

The Veteran's reported stressors that he contends have caused or contributed to his PTSD include the following:  seeing an American patrol get ambushed by the enemy which resulted in the deaths of enemy and American troops; getting sprayed with body parts of ARVN soldiers who were blown up by a mortar grenade attack at a neighboring ARVN training camp; being in constant fear for his life when driving down mine ridden roads littered with bodies; and seeking shelter due to frequent mortar attacks at the base camp where he was stationed in Vietnam.  The Veteran has testified that he feared for his life due to hostile military or terrorist activity. 

While the Veteran's claimed stressors have not been verified, and his service records do not contain any indication or definitive report of combat action, his service personnel records do show that he served in the Republic of Vietnam from April 1969 to April 1970 with the 509th Radio Research Group as a TT Operator with participation in the Tet 60 Counteroffensive Campaign, among others.  

In addition, correspondence received from the U.S. Army Intelligence and Security Command in July 2007 indicated that the Veteran's unit was the primary Army Security Agency (ASA) unit in Vietnam and his Battalion was a direct support unit located at Cu Chi supporting the 25th Infantry Division's tactical area.  The U.S. Army Intelligence and Security Command said that considering the mission and forward location of the Veteran's unit, ASA soldiers would have been exposed to enemy action.  

Given the evidence as outlined above, the Board finds that the claimed stressors are consistent with the places, types, and circumstances of the Veteran's military service as a TT operator in Vietnam as documented on his DD Form 214 and as is required under the amended version of 38 C.F.R. § 3.304(f)(3).  Further, the Board finds it conceivable that the reported stressors may have caused the Veteran to experience, witness, or be confronted by an event or circumstance during service that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance may have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Review of VA mental health treatment records show that the Veteran has in fact been diagnosed with PTSD with panic episodes which his psychiatrist appears to have related to his Vietnam service (see June 2006 VA treatment note).  However, it is not clear if the diagnosis was made in accordance with DSM-IV criteria or whether the claimed stressors are sufficient to support a diagnosis of PTSD.  Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active military service, to include the occurrence of his claimed stressors, and to confirm whether or not the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors. 

Prior to arranging for the VA examination, the RO/AMC should obtain any outstanding records of VA psychiatric evaluation or treatment, to include any post-service psychiatric treatment records dating since April 1970 from Fort Bragg as alluded to at the October 2011 hearing, and VA treatment records from the Durham VAMC dating from November 2005 to September 2006, from June to October 2007, and since September 2008, along with any other outstanding records of post-service psychiatric treatment appropriately identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA mental health treatment records from Fort Bragg dating since April 1970 and from the Durham, North Carolina VAMC dating from November 2005 to September 2006, from June to October 2007, and since September 2008.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After all treatment records, if any, are associated with the claims file, the RO/AMC shall arrange for the Veteran to be examined to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted. 

The examiner should address the following: 

(a)  The examiner shall identify all current psychiatric diagnoses, to include PTSD. 

(b)  The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  In so doing, the examiner shall specifically address if the Veteran's claimed stressors relate to the Veteran's fear of in-service hostile military or terrorist activity.  The examiner must also specifically discuss whether the claimed stressors are adequate to support a diagnosis of PTSD.  

(c)  The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service. In doing so, the examiner must acknowledge any reports of continuity of psychiatric symptoms since service as noted in the VA treatment records and at the October 2011 hearing. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached. 

3.  After all appropriate development has been accomplished to the extent possible, the RO should then review the record, including any newly acquired evidence, and readjudicate the issue on appeal.  The readjudication should include consideration of all evidence of record and the application of all appropriate legal theories. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


